Citation Nr: 0327999	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  03-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a greater original rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated at 30 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1969 
to November 1972. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for PTSD, 
and assigned a 30 percent evaluation, effective September 6, 
2001.    

As requested in the appellant's brief dated September 2003, 
the veteran's claims for an increased evaluation of his knee 
(the gunshot wound residuals), and service connection for a 
spine condition, bilateral hearing loss and bilateral 
tinnitus are referred to the RO for proper adjudication.  
Furthermore, a claim for a Total Disability Rating based on 
Individual Unemployability (TDIU) under 38 C.F.R. § 4.16 is 
referred to the RO.


REMAND

The veteran had a VA examination in June 2002, at which time 
he was employed.  According to a statement from the veteran's 
representative, the veteran is now unable to continue his 
employment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the record does not 
adequately reveal the current state of the veteran's service-
connected disability, fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination.  
Goss v. Brown, 9 Vet.App. 109, 114 (1996).  Because it 
appears the lastVA examination may not reflect adequately the 
cuurent level of the veteran's disability, another VA 
examination is needed. 
 
The record shows that the veteran receives treatment at the 
VA Medical Center and VA Mental Health Clinic, both in 
Wichita.  The last records on file from the VA Medical Center 
are from June 2002, and the last records on file from the VA 
Mental Health Clinic are from August 2002.  Accordingly, the 
RO should obtain all treatment records from the VA Medical 
Center in Wichita for the period after June 2002, and obtain 
all treatment records from the VA Mental Health Clinic in 
Wichita for the period after August 2002

Accordingly, this case is REMANDED for the following:
 
1.  The RO should obtain all current 
treatment records from the VA Medical 
Center and VA Mental Health Clinic in 
Wichita, Kansas, for the period after June 
2002.    
 
2.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:
 
a.  Does the veteran have a 
flattened affect?
 
b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?
 
c.  Does the veteran have panic 
attacks more than once a week?
 
d.  Does the veteran have difficulty 
in understanding complex commands?
 
e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?
 
f.  Does the veteran have impaired 
judgment?
 
g.  Does the veteran have impaired 
abstract thinking?
 
h.  Does the veteran have 
disturbances of motivation and mood?
 
i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?
 
j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?
 
k.  Does the veteran have suicidal 
ideation? 
 
l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?
 
m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?
 
n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?
 
o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?
 
p.  Does the veteran have spatial 
disorientation?
 
q.  Does the veteran neglect his 
personal appearance and hygiene?
 
r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?
 
s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?
 
t.  Does the veteran have gross 
impairment in thought processes or 
communication?
 
u.  Does the veteran have persistent 
delusions or hallucinations?
 
v.  Does the veteran have grossly 
inappropriate behavior?
 
w.  Is the veteran in persistent 
danger of hurting himself or others?
 
x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?
 
y.  Is the veteran disoriented to 
time or place?
 
z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?
 
aa.  The examiner should state a 
medical opinion as to the degree the 
service-connected PTSD, without 
regard to the claimant's nonservice-
connected disabilities, interferes 
with the claimant's ability to work.
 
bb.  Does the veteran suffer from 
alcohol or drug abuse, and if so, is 
his alcohol or drug abuse caused by 
his PTSD?

3.  The RO must ensure that all notice and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, are properly 
applied in the development of the claim.

4.  The RO should readjudicate the 
veteran's claim for entitlement to a 
greater original rating for service-
connected PTSD, currently evaluated at 30 
percent.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



